NUMBER 13-13-00689-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


                          IN RE ESTEBAN MIGUEL GUERRA


                           On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION
   Before Chief Justice Valdez and Justices Benavides and Longoria
                  Memorandum Opinion Per Curiam 1

        On December 11, 2013, Esteban Miguel Guerra filed a petition for writ of

mandamus contending that the trial court erred in ordering the underlying dispute to

arbitration because: (1) the trial court failed to give notice or hold a hearing prior to

ordering arbitration; (2) the trial court lacked jurisdiction over the underlying claims; and

(3) the underlying claims were not subject to arbitration.                  Relator also sought an

emergency stay of the arbitration proceedings.                 The Court ordered the arbitration



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
proceedings stayed and requested and received a response to the petition for writ of

mandamus from the real party in interest, the Honorable Rolando Cantu. By subsequent

order, the Court also abated the petition for writ of mandamus for consideration of the

challenged order by the successor judge in accordance with In re Blevins, No. 12–0636,

57 Tex. Sup. Ct. J. 38, 2013 WL 5878910, at **1–3 (Tex. Nov. 1, 2013) (orig. proceeding).

Relator has now filed a motion to dismiss this original proceeding on grounds that the trial

court dismissed the underlying trial court proceedings and the petition for writ of

mandamus has been rendered moot.

       The Court, having examined and fully considered relator’s motion to dismiss, is of

the opinion that this matter has been rendered moot. See In re Kellogg Brown & Root,

Inc., 166 S.W.3d 732, 737 (Tex. 2005) (“A case becomes moot if a controversy ceases

to exist between the parties at any stage of the legal proceedings. . . .”); State Bar of

Texas v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994) (stating that, for a controversy to be

justiciable, there must be a real controversy between the parties that will be actually

resolved by the judicial relief sought). Accordingly, we REINSTATE this cause, LIFT the

stay previously imposed by this Court, GRANT relator’s motion to dismiss, and DISMISS

this petition for writ of mandamus as moot. See TEX. R. APP. P. 52.8(a).



                                                 PER CURIAM


Delivered and filed the
24th day of March, 2014.




                                             2